547 S.E.2d 810 (2001)
Terry EVANS
v.
UNITED SERVICES AUTOMOBILE ASSOCIATION and USAA Casualty Insurance Company.
No. 157P01.
Supreme Court of North Carolina.
April 5, 2001.
James H. Kelly, Jr. and Susan H. Boyles, for Automobile Asso. and Insurance Co.
Robert J. Lawing and Brent Helms, for Evans.
Prior report: 142 N.C.App. 18, 541 S.E.2d 782.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of April 2001."